DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The Applicants’ Replacement Drawings filed on July 8, 2022 have been approved by the U. S. examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,260,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 17-684,371 and U. S. Pat. 11,260,362 B2 describe obvious variations of the same invention.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,058,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 17-684,371 and U. S. Pat. 11,058,992 B2 describe obvious variations of the same invention.


Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,850 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 17-684,371 and U. S. Pat. 10,537,850 B2 describe obvious variations of the same invention.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,950,295 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 17-684,371 and U. S. Pat. 9,950,295 B2 describe obvious variations of the same invention.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,272,257 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 17-684,371 and U. S. Pat. 9,272,257 B2 describe obvious variations of the same invention.

Claims 31-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 30-32, and 34-40 of copending Application No. 17-374,751 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17-684,371 and 17-374,751 describe obvious variations of the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-16 and 24-30 40 of copending Application No. 17-229,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17-684,371 and 17-229,777 describe obvious variations of the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The device illustrated on the face of US 2006/0191254 A1 seems to show at least an obvious variation of the Applicants’ physical gas scrubber.  At least paragraph number 68 in US 2005/0214187 A1 alludes to the presence of chlorine dioxide in a gas scrubber that is useful for the same purpose of purifyiing a gas.  However, this same paragraph number 68 in this US 2005/0214187 A1 also sets forth that the chlorine dioxide should be injected into the system after the SO2 has been removed.  This is contrary to what is described in at least the Applicants’ dependent claim 32, which submits that the pollutant to be removed is SOx (by utilizing the chlorine dioxide-based system of the Applicants’ independent claim 31).  In other words, the Applicants’ claimed invention includes the embodiment of treating a gas comprising SOx w/ the chlorine dioxide (which is contrary to what is described in at least paragraph number 68 in this US 2005/0214187 A1).  Further, the dependent claim 5 in this US 2005/0214187 A1 identifies the gas scrubbing agent as being either sodium bicarbonate, sodium carbonate, sodium hydroxide, calcium carbonate, calcium oxide, calcium hydroxide, magnesium carbonate, magnesium oxide, magnesium hydroxide, buffering agents, additives or organic acids – but no explicit mention is made of the Applicants’ chlorine dioxide expressly set forth in all of the Applicants’ independent claims.  Hence, no 102 or 103 rejections will be submitted against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in these US 2006/0191254 A1 and/or US 2005/0214187 A1 references, either alone or taken in combination (or any of the other art of record).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 8,883,105 B1; U. S. Pat. 9,757,687 B2; U. S. Pat. 9,981,241 B2 and also U. S. Pat. 10,610,847 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736